DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020, 3/19/2021, and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Independent Claim(s) 1; and Dependent Claim(s) 2-10, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “subsequent to performing the parallel-to-serial conversion, transmitting the control data through a delay mesh network of the electronic circuitry on the semiconductor chip of the ultrasound probe; subsequent to transmitting the control data through the delay mesh network of the electronic circuitry on the semiconductor chip of the ultrasound probe, performing, with the electronic circuitry on the semiconductor chip of the ultrasound probe, serial-to-parallel conversion of the control data” are neither anticipated nor found obvious over the art of record. 
The closest related prior art of reference, Marteau (US 2009/0048520 A1) teaches a method of operating an ultrasound probe (52) having a semiconductor chip with electronic circuitry and a plurality of ultrasonic transducers (Adstract) thereon, the method comprising: performing, with the electronic circuitry on the semiconductor chip of the ultrasound probe, parallel-to-serial conversion (440) of control data (data signal from 103 to multiplexer 440) configured to control transmission of an ultrasound waveform by an ultrasonic transducer (signal from one of pulse elements 104) of the plurality of ultrasonic transducers ([0049]-[0050]; Fig. 13-14); Miyachi (US 2013/0226002 A1) teaches a method of operating an ultrasound probe (51) having a semiconductor chip with electronic circuitry ([0029]) and a plurality of ultrasonic transducers (5) thereon, the method comprising: performing, with the electronic circuitry on the semiconductor chip of the ultrasound probe, parallel-to-serial conversion ([0046] 24) of control data configured to control transmission of an ultrasound waveform by an ultrasonic transducer (signal from one of pulse elements 104) of the plurality of ultrasonic transducers ([0047]).   
However, neither Marteau nor Miyachi remedy the deficiencies as claimed because the claimed invention requires; subsequent to performing the parallel-to-serial conversion, transmitting the control data through a delay mesh network of the electronic circuitry on the semiconductor chip of the ultrasound probe; and subsequent to transmitting the control data through the delay mesh network of the electronic circuitry on the semiconductor chip of the ultrasound probe, performing, with the electronic circuitry on the semiconductor chip of the ultrasound probe, serial-to-parallel conversion of the control data.  These limitations, in combinations in the claims, were not found in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MIYACHI (US 2013/0226002 A1) in view of Marteau (US 2009/0048520 A1) in view of  Rothberg (US 2015/0032002 A1).
Referring to Claim 11, MIYACHI teaches an apparatus (Abstract; “an apparatus”) comprising:
a handheld ultrasound probe ([0060]; 51 of Fig. 5) having a semiconductor chip (inherent) with electronic circuitry and a plurality of ultrasonic transducers (transducer array 5) thereon, the electronic circuitry comprising:
transmit circuitry coupled to the plurality of pulsers and configured to provide to a first pulser of the plurality of pulsers a serial stream of control data specifying operation of the first pulser to create a plurality of waveform segments of a multi-level waveform ([0025]-[0026]; [0046]-[0048] and claim 2; wherein, “parallel-to-serial-converter (transmit circuitry) configured to provide to a first pulser of the plurality of pulsers a serial stream of data (control data packets) specifying operation of the first pulser to create a plurality of waveform which are part of the ultrasound beam (waveform segments) of a plurality of multi-level waveforms”);
decoding circuitry configured to perform a serial-to-parallel conversion by receiving the serial stream of the control data and transmitting the control data to the plurality of pulsers in parallel ([0026]; [0046]-[0048]; claim 2; wherein, “serial-to-parallel converter (decoding circuitry) configured to perform a serial to parallel conversion by receiving the serial stream of data and transmitting the data to the plurality of pulsers in parallel”);
MIYACHI  doesn’t explicitly teach a plurality of pulsers configured to provide a plurality of pulses to at least some of the plurality of ultrasonic transducers; a delay mesh network configured to delay the serial stream of control data.
	Marteau teaches a handheld ultrasound probe (Fig. 5) having a semiconductor chip (inherent) with electronic circuitry and a plurality of ultrasonic transducers ([0025]) thereon, the electronic circuitry comprising:
a plurality of pulsers (pulse element 104) configured to provide a plurality of pulses ([0049]) to at least some of the plurality of ultrasonic transducers (106, 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MIYACHI with the invention of Marteau, in order to improve the transmission sensitivity of the ultrasonic waves and the reception sensitivity of the echoes without adverse effect on the ultrasonic image quality..
Rothberg teaches a delay mesh network configured to delay the serial stream of control data ([0036]; wherein the pullers are the delay mesh circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MIYACHI with the invention of Rothberg, in order to transmit ultrasound signals corresponding to the plurality of decoded waveforms.

Referring to Claim 12, MIYACHI, as modified, teaches the apparatus of claim 11, wherein semiconductor chip further comprises a memory storing the control data ([0032]).

Referring to Claim 13, MIYACHI, as modified, teaches the apparatus of claim 11, further comprising a packet generator for packetizing the control data into at least one control data packet parallel ([0025]; [0026]; [0046]-[0048]; claim 2; wherein, “serial-to-parallel converter (decoding circuitry) configured to perform a serial to parallel conversion by receiving the serial stream of data and transmitting the data to the plurality of pulsers in parallel”).

Referring to Claim 14, Rothberg teaches the apparatus of claim 13, wherein the delay mesh network is configured to generate a plurality of time-delayed versions of the at least one control data packet ([0036]).

Referring to Claim 16, MIYACHI, as modified, discloses control data packet (data; claim 2).   However, MIYACHI, fail to disclose the at least one control data packet of the comprises a value representing one reference voltage of a plurality of reference voltages, such that the multi-level waveform can assume any one of the reference voltages.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed this method because none of the references uncovered disclosed the nuances of the instant claim in a cumulative manner while still allowing for a plausible motivation to combine said references.
Furthermore, Rothberg teaches the at least one control data packet of the comprises a value representing one reference voltage of a plurality of reference voltages, such that the multi-level waveform can assume any one of the reference voltages ([0195]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MIYACHI with the invention of Rothberg, in order to monitor and provide reference voltages/currents to the column circuitry.

Referring to Claim 17, Rothberg teaches the first pulser comprises a bipolar pulser ([0203]; and claim 121; wherein, “the first pulser comprises a bipolar pulser”).

Referring to Claim 19, MIYACHI, as modified, teaches the apparatus of claim 11, wherein a first ultrasonic transducer of the plurality of ultrasonic transducers is coupled to the first pulser of the plurality of pulsers [0025] and is configured to generate an acoustic ultrasound waveform in response to providing to the first pulser of the plurality of pulsers the serial stream of control data ([0025], [0026], [0046]-[0048]; wherein, “with the plurality of pulsars generating a plurality of pulses based on the serial stream of data”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MIYACHI in view of Marteau and Rothberg as applied to Claim(s) 11 above, and in further view of Hershey (US 2014/0171797 A1).
Referring to Claim 15, MIYACHI, as modified, discloses control data packet (data; claim 2).  However, MIYACHI doesn’t explicitly teach the delay mesh network is configured to remove at least one field from a plurality of fields of the at least one control data packet in generating the plurality of time-delayed versions of the at least one control data packet.
Hershey teaches the delay mesh network is configured to remove at least one field from a plurality of fields of the at least one control data packet in generating the plurality of time-delayed versions of the at least one control data packet ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MIYACHI with the invention of Hershey, in order to provide the  communication device the time associated ultrasound images, ancillary probe data and scene information to remote device, the remotely acquired ultrasound imagery and probe control with the location on the patient body corresponding to the imagery can be associated effectively  which improves the efficiency of the method.

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYACHI in view of Marteau and Rothberg  as applied to Claim(s) 11 and in further view of HIRIYANNAIA H (US 2015/0092515 A1).
Referring to Claim 18, MIYACHI, as modified, doesn’t explicitly teach the decoding circuitry is configured to modulate, across the plurality of pulsers, the serial stream of control data to obtain spatial apodization.
HIRIYANNAIA H teaches the decoding circuitry is configured to modulate, across the plurality of pulsers, the serial stream of control data to obtain spatial apodization ([0024]; wherein, “circuitry configured to modulate across the plurality of HV pulsers the serial stream of waveform containing data (control data packets) to obtain spatial apodization”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the invention of MIYACHI with the invention of HIRIYANNAIA H, in order to gain the advantage of accurately controlling the gain, bandwidth and delay of the transmitted data which improves the efficiency of the method.

Referring to Claim 20, MIYACHI, as modified, doesn’t explicitly teach the transmit circuitry is configured to provide the serial stream of control data to achieve temporal apodization
HIRIYANNAIA H teaches the transmit circuitry is configured to provide the serial stream of control data to achieve temporal apodization ([0024]; wherein, “circuitry configured to transmit the waveform containing data to achieve temporal apodization’).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645